J-S30042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARRIN NED EDWARDS                         :
                                               :
                       Appellant               :   No. 573 EDA 2022

       Appeal from the Judgment of Sentence Entered November 30, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0001238-2020


BEFORE: STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 16, 2022

        Darrin Ned Edwards (Edwards) appeals from the judgment of sentence

imposed in the Court of Common Pleas of Montgomery County (trial court)

following his bench conviction of Driving Under the Influence of Alcohol or a

Controlled Substance (DUI─combined influence of alcohol and a drug or

combination of drugs), and the summary offense of Following Too Closely.1

Edwards challenges the sufficiency of the evidence supporting his DUI

conviction by disputing the element of his drug impairment. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

175 Pa.C.S. §§ 3802(d)(3), 3310(a). The trial court found Edwards not guilty
of DUI─general impairment (alcohol), 75 Pa.C.S. § 3802(a).
J-S30042-22


                                        I.

                                       A.

       This case arises from an October 23, 2019 two-vehicle accident

involving Edwards. At 11:45 p.m., Pennsylvania State Trooper Stephen Dozier

and his partner, Trooper First-Class George A. Groves, IV, responded to a

report of a crash that occurred at the top of a highway on-ramp. Upon arrival

at the scene, Edwards admitted to rear-ending the vehicle in front of him,

which had sustained heavy damage. The troopers arrested Edwards after he

exhibited multiple indicia of intoxication.

                                       B.

       At the November 30, 2021 bench trial, Trooper Dozier testified that he

has been a state trooper for over ten years and has received training focused

on the detection of impaired drivers. He has made hundreds of DUI arrests,

including 40-50 that were drug-related. (See N.T. Trial, 11/30/21, at 13).

Based on his training and experience, Trooper Dozier identified the following

indicators as typical of alcohol impairment: bloodshot, glassy eyes, the odor

of alcohol on a person’s breath, slurred speech, swaying and difficulty

maintaining balance. With regard to drug impairment, Trooper Dozier looks

for a “sluggish reaction. Their pupil size is a huge indicator, along the lines of

being constricted, as opposed to dilated, which means a wider eye.” (Id. at

14).




                                      -2-
J-S30042-22


      Regarding the night of the incident, Trooper Dozier recounted that when

he and Trooper Groves arrived at the scene, Edwards was walking along the

shoulder of the highway near his car. Edwards admitted to the troopers that

he had rear-ended the vehicle in front of him after it had stopped at the top

of the on-ramp. Trooper Dozier “observed a heavy odor of alcoholic beverage

emanating from [Edwards’] person [and] his eyes were bloodshot and glassy.

Further [Edwards had] a blank stare; it basically looked like he was looking

beyond me. And his pupils were restricted, smaller than normal size.” (Id.

at 17-18). Edwards was not swaying back and forth at all and was instead

slowly and sluggishly “just walking, barely walking [and] resting upon the

concrete barrier on the side of the highway.” (Id. at 18). Trooper Dozier

opined that because of “his actions and his eyes, it was a combination of

alcohol and drugs that [Edwards] was under, incapable of safely operating a

vehicle.” (Id. at 19). The trooper also explained that because Edwards’ pupils

were constricted as opposed to dilated and large in size associated with alcohol

use only, he believed that Edwards was under the influence of drugs and

alcohol combined, with his blank stare indicating opioid use.

      Edwards was uncooperative with Trooper Dozier’s requests, refused to

produce identification, and immediately requested an attorney. The troopers

handcuffed Edwards after he extended his wallet containing his license behind

him over the concrete barrier. Trooper Dozier did not administer field sobriety

tests because of Edwards’ combative behavior and for safety reasons, as


                                     -3-
J-S30042-22


vehicles were passing by them on the highway. Edwards did not respond to

the troopers’ questions and he refused to submit to a blood draw.

      Trooper Groves testified that he has been a state trooper for 15 years,

a trooper first-class for three years, and that he has received training for

detecting impaired and drug-impaired driving. He has made over 200 DUI

arrests, with over 100 of these drug-related. Trooper Groves testified that

indicators for alcohol impairment include bloodshot, glassy eyes, slurred

speech and unsure footing, while individuals under the influence of drugs

typically have a blank stare. Signs of opioid use are ”sleepiness, blank stares,

sometimes slurred speech, aggressive.       They can be passive, also [and]

usually [have] constricted pupils.” (Id. at 49).

      On the night of the incident, Trooper Groves first made contact with

Edwards to assist Trooper Dozier in handcuffing him. Trooper Groves “smelled

a strong odor of alcoholic beverage on his breath. He had bloodshot eyes,

glassy, constricted pupils . . . [and] a blank stare. He was not talkative at

all.” (Id. at 50-51). Trooper Groves opined based on his observations that

Edwards was under the influence of a combination of alcohol and drugs to a

degree rendering him incapable of safe driving.

      At the conclusion of trial, the trial court found Edwards guilty of

DUI─combined influence of alcohol and drug(s) and the summary traffic

offense. The court sentenced Edwards to a six-month term of DUI restrictive

probation, with the first 72 hours on house arrest with electronic monitoring.


                                     -4-
J-S30042-22


The trial court denied Edwards’ post-sentence motion in February 2022.

Edwards timely appealed and he and the trial court complied with Rule 1925.

See Pa.R.A.P. 1925(a)-(b).           In its opinion, the trial court explained its

determination that the Commonwealth had established all elements of Section

3802(d)(3) based on: Edwards’ admission that he had rear-ended the vehicle

in front of him; his passive aggressive behavior towards the troopers; and the

troopers’ opinions, based on years of training and experience, including many

drug-related DUI arrests, that Edwards was under the combined influence of

alcohol and drugs that impaired him to an extent he could not safely drive as

shown by his bloodshot, glassy eyes, constricted pupils, blank stare, odor of

alcohol on his breath and his refusal to submit to a blood draw. (Trial Court

Opinion, 4/14/22, at 7-8).

                                               II.

                                               A.

       Edwards challenges the sufficiency of the evidence supporting his DUI

conviction by disputing the element of his drug impairment. (See Edwards’

Brief, at 9).2 While Edwards concedes the evidence shows he was under the

____________________________________________


2

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
(Footnote Continued Next Page)


                                           -5-
J-S30042-22


influence of alcohol, he contends that the Commonwealth failed to establish

he was under the influence of drugs to a degree rendering him unable to safely

drive.     According to Edwards, the “only evidence” the Commonwealth

presented to show he was impaired by a controlled substance was the

troopers’ “observations that [his] pupils were constricted and that he had a

blank stare.” (Id. at 10, 12-13).

                                               B.

         Section 3802 prohibits driving while impaired by the combined influence

of alcohol and drug(s) and reads in relevant part as follows:

         § 3802. Driving under influence of alcohol or controlled
         substance

                                       *       *    *




____________________________________________


         addition, we note that the facts and circumstances established by
         the Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may be
         resolved by the fact-finder unless the evidence is so weak and
         inconclusive that as a matter of law no probability of fact may be
         drawn from the combined circumstances. The Commonwealth
         may sustain its burden of proving every element of the crime
         beyond a reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire record
         must be evaluated and all evidence actually received must be
         considered. Finally, the finder of fact while passing upon the
         credibility of witnesses and the weight of the evidence produced,
         is free to believe all, part or none of the evidence.

Commonwealth v. Grays, 167 A.3d 793, 806 (Pa. Super. 2017)
(citation omitted).


                                           -6-
J-S30042-22


     (d) Controlled substances.─An individual may not drive,
     operate or be in actual physical control of the movement of a
     vehicle under any of the following circumstances:

                                  *    *    *

            (3) The individual is under the combined influence of alcohol
     and a drug or combination of drugs to a degree which impairs the
     individual’s ability to safely drive, operate or be in actual physical
     control of the movement of the vehicle.

75 Pa.C.S. § 3802(d)(3).

     To sustain a conviction for DUI under Section 3802(d)(3), the

Commonwealth must establish that the defendant was impaired, that he was

incapable of safely driving, and that his impairment was caused by the

combined influence of alcohol and a drug or combination of drugs. See id.;

see also Commonwealth v. Graham, 81 A.3d 137, 146 n.6 (Pa. Super.

2013).

     With regard to chemical testing and a drivers’ refusal to submit to it, the

Vehicle Code provides:

     (a) General rule.─Any person who drives, operates or is in actual
     physical control of the movement of a vehicle in this
     Commonwealth shall be deemed to have given consent to one or
     more chemical tests of breath or blood for the purpose of
     determining the alcoholic content of blood or the presence of a
     controlled substance if a police officer has reasonable grounds to
     believe the person to have been driving, operating or in actual
     physical control of the movement of a vehicle in violation of
     section . . . 3802 (relating to driving under influence of alcohol or
     controlled substance)[.]

                                  *    *    *

     (e) Refusal admissible in evidence.─In any summary
     proceeding or criminal proceeding in which the defendant is

                                      -7-
J-S30042-22


      charged with a violation of section 3802 or any other violation of
      this title arising out of the same action, the fact that the defendant
      refused to submit to chemical testing as required by subsection
      (a) may be introduced in evidence along with other testimony
      concerning the circumstances of the refusal. No presumptions
      shall arise from this evidence but it may be considered along with
      other factors concerning the charge.

75 Pa.C.S. § 1547(a), (e).

                                       C.

      Instantly, the trial court concluded that the Commonwealth presented

substantial evidence of Edwards’ impairment by both alcohol and drugs to a

degree that he was incapable of safe driving. In rendering its decision, the

trial court explained:

             Contrary to Defendant’s 1925(b) assertion, Defendant’s
      conviction was based on significantly more than just the troopers’
      observation that Defendant had constricted pupils and a blank
      stare. The troopers came upon the scene of an accident at 11:45
      p.m. where Defendant admittedly rear-ended the car in front of
      him. Defendant was outside his vehicle when the troopers arrived.
      He was passively aggressive and uncooperative. Both troopers
      testified that they had received training in the detection of drug-
      impaired drivers. Both troopers had significant experience in
      making DUI arrests. Tpr. Dozier testified credibly that in his 10-
      year career he had made a few hundred DUI arrents, of which 40-
      50 were drug-related. Tpr. Groves testified credibly that in his
      15-year career, he had made over 200 DUI arrests, of which over
      100 were drug-related.

             Both troopers opined, based on their training and
      experience, that Defendant was under the influence of drugs due
      to his constricted pupils and blank stare. Both troopers also noted
      Defendant’s glassy, bloodshot eyes, and the smell of alcohol on
      his breath. Finally, Defendant refused to submit to a blood draw.

(Trial Ct. Op. at 7).




                                      -8-
J-S30042-22


      The   record   supports    the   trial   court’s   assessment    that   the

Commonwealth met its burden of proof with regard to all elements of Section

3802(d)(3), including those concerning Edwards’ drug impairment. Troopers

Dozier and Groves identified at trial, based on their extensive training and

experience, several common indicators of drug impairment, including

constricted pupils (as opposed to the wide dilation associated with only alcohol

use), a blank stare, a sluggish reaction and aggressive or passive behavior.

The troopers further testified that consistent with these indicators, Edwards

exhibited constricted pupils, a blank stare, a sluggish reaction and passive

aggressive behavior. Additionally, when they arrived at the scene, Edwards

was not swaying back and forth at all and was instead slowly and sluggishly

“just walking, barely walking.” (N.T. Trial, at 18).

      These factors, coupled with Edwards’ bloodshot, glassy eyes and the

strong odor of alcohol on his breath supports the trial court’s determination

that he was under the influence of both alcohol and an opioid.           Further,

Edwards’ inability to drive safely was evidenced by his admission that he

crashed into the vehicle in front of him while it was stopped and the impact

was forceful enough to cause heavy damage.

      In sum, viewing the totality of the evidence presented at trial in the light

most favorable to the Commonwealth as verdict winner, the evidence amply

supports the trial court’s conclusion Edwards was unable to drive safely and




                                       -9-
J-S30042-22


that this inability was caused by the combined influence of drugs and alcohol.3

See Grays, supra at 806.             Accordingly, the evidence was sufficient to

establish that Edwards violated Section 3802(d)(3).

       Judgment of sentence affirmed.




____________________________________________


3 We find Edwards’ reliance on Commonwealth v. Etchison, 916 A.2d 1169
(Pa. Super. 2007), aff’d, 943 A.2d 262 (Pa. 2008), and Commonwealth v.
Gause, 164 A.3d 532 (Pa. Super. 2017), unavailing as both cases are readily
distinguishable from the facts of this case. (See Edwards’ Brief at 11-12). In
Etchison, we held that the evidence was insufficient to convict the defendant
under Section 3802(d)(3) where “no evidence was presented to suggest that
Appellant was under the influence of a drug or combination of drugs.”
Etchison, supra at 1172 (factors including odor of alcohol on defendant’s
breath, glassy bloodshot eyes, slurred speech, and BAC of .05% indicated
alcohol intoxication only). In contrast, as detailed above, Edwards showed
multiple signs that he was under the influence of an opioid. If fact, the trial
court acquitted him of the DUI-general impairment charge (alcohol only)
because the evidence reflected that he was impaired by drugs in addition to
alcohol.

In Gause, we vacated the defendant’s conviction under subsection (d)(2)
(DUI─drug or combination of drugs) because the only factor the arresting
police officer potentially attributed to marijuana use was her observation of
Gause’s body/eyelid tremors, which is not a typical indicia of marijuana use.
We found that because tremors are not a standard indicator, the
Commonwealth was required to present expert testimony to establish any
nexus with drug use, as opposed to only the lay opinion of the police officer.
We vacated the conviction because “there was a total lack of proof that
Gause was under the influence of a drug to a degree that his ability to
safely drive was impaired,” where Gause was cooperative during the traffic
stop, there was no odor of marijuana, no testimony that his eyes were
bloodshot and the traffic stop was for a minor taillight infraction rather than a
violation indicating he was not able to drive safely. Gause, supra at 540.
These circumstances are inapposite to those in this case, as Edwards exhibited
several signs of drug impairment and his inability to drive safely was made
plain by his impactful crash into the stopped vehicle in front of him.

                                          - 10 -
J-S30042-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2022




                          - 11 -